February 17, 1910. The opinion of the Court was delivered by
The defendants were tried by the mayor of the city of Anderson, for violation of the ordinance against gambling, were convicted, and each sentenced to pay a fine of $25.00, or be confined in the guardhouse for thirty days.
They appealed to the Circuit Court upon the following exceptions:
"Because the mayor had no jurisdiction to try the case, for the reason that his jurisdiction is co-ordinate with that of magistrates, and the punishment for the offense of gambling is not within the jurisdiction of magistrates, but they are expressly required by the terms of section 506 of the Criminal Code, to bind over such as are charged with gambling *Page 17 
to the next Court of Sessions for the county in which it is charged such play occurred."
The exception was sustained, whereupon the State appealed to this Court, assigning error in said ruling.
The practical question presented by the exception is, whether the fact that there was a statute against gambling, in which the prescribed punishment, then exceeded a fine of $100 or imprisonment for thirty days, prevented the mayor from exercising jurisdiction in the trial of persons charged with violation of the ordinance against gambling, in which it was provided, that the punishment should not exceed a fine of $100 or imprisonment for thirty days.
Section 1, art. V, of the Constitution, contains this provision: "The General Assembly may establish county courts, municipal courts, and such courts in any and all of the counties of this State, inferior to Circuit Courts, as may be deemed necessary, but none of such courts shall ever be invested with jurisdiction to try cases of murder, manslaughter, rape, or attempt to rape, arson, common law burglary, bribery or perjury."
Section 21 art. V, of the Constitution provides, that "they (magistrates) shall have exclusive jurisdiction in such criminal cases as the General Assembly may prescribe: Provided, Such jurisdiction shall not extend to cases where the punishment exceeds a fine of one hundred dollars, or imprisonment for thirty days."
Section 1999, of the Code of Laws, is as follows: "The city council and town councils of the cities and towns of the State shall, in addition to the powers conferred by their respective charters, have power and authority to make, ordain and establish all such rules, by-laws, regulations and ordinances respecting the roads, streets, markets, police, health and order of said cities and towns, or respecting any subject as shall appear to them necessary and proper for the *Page 18 
security, welfare, and convenience of such cities and towns, or for preserving health, peace, order and good government within the same. And the city or town council may fix fines and penalties for the violation thereof, not exceeding one hundred dollars fine or thirty days' imprisonment: Provided, That such rules, by-laws, and ordinances shall not be inconsistent with the laws of the State." * * *
Section 2003, of the Code of Laws, provides that "the intendants or mayors of the cities and towns of this State, * * * shall have all the powers and authority of magistrates in criminal cases, within the corporate limits, and police jurisdiction of their respective cities and towns."
The charter of the city of Anderson also confers upon that municipality, full power to pass the ordinance against gambling with its prescribed punishment.
When section 2003, of the Code of Laws, conferred upon mayors, the powers and authority of magistrates, in criminal cases, within the corporate limits and police jurisdiction of their respective cities, it was merely intended to give to mayors the same power to try persons charged with a violation of an ordinance, that a magistrate had, to try a person charged with the violation of a statute or other law of the State, in cases where the punishment did not exceed a fine of $100 or imprisonment for thirty days.
A violation of the provisions of an ordinance of a city, and a violation of statute of the State, are two separate and distinct offenses. Therefore, the municipality may provide, that the same act which is contrary to the statute, is an offense against its ordinance.
This question has so recently undergone judicial discussion in several cases, that we deem it only necessary to cite the following, to show that the assignment of error must be sustained: Burten v. Williams, 11 S.C. 288; City Council
v. O'Donnell, 29 S.C. 355, 7 S.E., 523; Greenville v. Kemmis, *Page 19 58 S.C. 427, 36 S.E., 727; City Council v. Leopard,61 S.C. 99, 39 S.E., 248; State v. Sanders, 68 S.C. 192.
It is the judgment of this Court, that the judgment of the Circuit Court be reversed, and that the judgment of the mayor be affirmed.